 WESTINGHOUSE BROADCASTING COMPANY, INC.Westinghouse Broadcasting Company,Inc. (KDKA-TV, Channel 2)1 and Directors Guild of America,Petitioner.Case 6-RC-6897January 28, 1975DECISION AND DIRECTION OFELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOUpon a petition duly filed on July 11, 1974, underSection 9(c) of the National Labor Relations Act, asamended,a hearing was held before Hearing OfficerBarry F.Bevacqua of the National Labor RelationsBoard on August 20-23,1974. Following the hearingand pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8,as amended,and by direction of the RegionalDirector for Region 6, this proceeding was trans-ferred to the Board for decision.Thereafter, theEmployer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.23.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.As to the appropriate unit,there is no historyof collective bargaining for the employees sought tobe represented here.The Petitioner seeks to represent a unit of all staffand freelance producer/-directors,and all associateproducer/directors employed by the Employer at itstelevision station,KDKA-TV, in Pittsburgh, Penn-sylvania.The Employer contends that the proposedunit is inappropriate for collective-bargaining pur-poses because all employees to be included thereinIEmployer's nameappearsas amended at the hearingwithout objection.2The Employer declinedto stipulate that Petitionerisa labororganization. In light of theBoard's decisionin Directors Guild of America.Inc. (Association of Motion Picture & Television Producers,Inc.), 198 NLRB707 (1972), enfd. 494 F.2d 692 (C.A. 9, 1974), and the record evidence that216 NLRB No. 64327are supervisors and/or managerial employees withinthe meaning of the Act.The Employer,an Indiana corporation with itsprincipal offices inNew York City, is engaged in theoperation of radio and television stations.Solelyinvolved in this proceeding is the Employer'sGroup-W television facility known as KDKA-TV, Channel2.KDKA is affiliated with the Columbia Broadcast-ing System and broadcasts a daily program schedulewhich includes network,syndicated,and locallyproduced programs.KDKA'sgeneralmanager is charged by theEmployer with ultimate responsibility for the station,which is functionally divided into five departments:programming,engineering,sales,promotion, andbusiness.A department manager oversees eachdivision and reports directly to the general manager.The proposed unit employees here-seven produc-er/ directors and two associate producer/directors-work in the production department,a subdivision ofprogramming,which is the department responsiblefor the actual conception,production,and broadcastof all programs of local origin.A program manager,assisted by the executive producer,is in charge of theprogram department, and in that position he directsthe assignment of producer/directors and associateproducer/directors to tasks on specific programs.The production department operations manager,inferior in authority to the executive producer,schedules the weekly studio time for each producer/director and associate producer/director.Producer/DirectorsProducer/directors at KDKA are almost exclusive-ly involved in local programming, which comprisesapproximately one-quarter of the station's weeklybroadcast schedule. Newscasts, public affairs broad-casts,and talk shows predominate in the localprogram lineup.No local program has a set,individualbudget.Expendituresbyproduc-er/directors for their assigned shows are subject toprior approval and/or subsequent ratification via thesubmission of written requests and expense recordsto the programming manager or general manager. Inaddition, the programming manager controls ex-penditures through his reserved right of final approv-al for program format and content.Depending upon the particular programassign-ment, a producer/director, as the title suggests, mayfunction as producer, director, or both. The producerisconcerned with the development of programthis organization existsfor the purposeof representing employees in thetelevision industry in collective bargaining covering wages, rates of pay,hours of employment, or conditionsof work,we find and conclude that thePetitioner is a labor organization within the meaning ofthe Act. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDcontent before the show is brought before thecameras for taping or live broadcasting. A produceris therefore a central figure in theselectionof guests,the determination of staff and set requirements, thedrafting of a program format or the more detailedprogram script, and the circulation of program policymemoranda. In performing these tasks, a producergenerally collaborateswith on-screen talent, theexecutive producer, and the program manager. Thedirector's role, in contrast to that of the producer,focuses on the technical and aesthetic aspects of aproduction;i.e.,cameramovement, sound level,lighting, graphics, and artwork. Immediately beforeand during an on-camera program session, thedirector coordinatesa teamof studio technicians,talent, and a floormanager inexecuting a telecastwhich conforms to the timing and substance of aformat, script, or established production pattern.While the cameras are operating, the director issuesinstructions to production crew members3 via aheadphone system from his control position which issurrounded by televisionscreens,oneof whichdepicts action as will be seen by the viewing public,and others which picture the studio set as seen fromthe perspective of variously situated cameras. Bydirecting the "switching" of camera input, thedirector determines which among alternative viewsbecomes the final program picture. Should anytechnical problems occur during a studio session, thedirector customarily prepares a discrepancy reportabout the situation for the information of theexecutive producer and program manager.In addition to their particular programassign-ments,producer/directors collectively participate inseveralprogramming department or stationwideactivities.They attend weekly productionmeetings,conducted by the executive producer and occasional-ly attended by the programmanager,at which allaspects of programming department functions arediscussed.They also prepare for the programmanager their ownannual"goals and objectives"memoranda, which are evaluation forms criticallyassessingthe individual producer/director's past,present, and projected involvement with KDKA andincludingwhatever recommendations the authormay wish to make. Finally, producer/directorsparticipate in the station's communityascertainmentprogram, which is required by the Federal Commu-nicationsCommission as a prerequisiteto licenserenewal.3The floor manager uses hand signals to relay the director's instructionsto on-screen talent.aWestinghouseBroadcastingCompany, Incorporated/KYW-TV,209NLRB 788 (1974), enfd. 503 F2d 1055 (C.A. 2, 1974);WestinghouseBroadcastingCompany, Inc. (WBZ-TV)(WJZ-TV),215NLRB No. 26The initial question presented herein is whetherKDKA producer/directors are supervisors within themeaningof Section 2(11) of the Act. We note that thefacts andissues inthis caseare similarto those inthree other representation cases involving petitionsby Petitioner herein for units of producer/directorsat television stations owned and operated by West-inghouse.4 In each of thesecases,we found that theactivities of the producer/directors did not indicateactual authority to independently make or effectivelyrecommend any of the personnel changes delineatedin Section 2(11); nor did we find that the act of stagedirection common to all directorial personnel in localtelevision productions at these stations constituted"responsible direction" within the meaning of theAct.Therefore, we concluded that the employeesinvolved were not supervisors. A close examinationof the record in this case necessitates the sameconclusion.The authority to hire, transfer, suspend, lay off,recall, promote, discharge,assign,reward, or disci-pline station employees, or to adjust their grievances,clearly belongs to KDKA's general manager. Techni-cians who man studio crew positions are members ofthe engineering department, subject to the supervi-sion of authorities therein, and insulated by unitcontract from any programming department supervi-sion involving personnel changes such as are enumer-ated in Section 2(11).5 Personnel action affectingemployees in the programming department is oftenmade upon the effective recommendation of theprogrammanager and executive producer. TheEmployer cites testimony by its program managerwhichsuggeststhat in a very few specific instancesproducer/directors have successfully recommendedthe hiring,assignment, reward, or discharge of otheremployees. The evidence is not conclusive as towhether the actions referred to were taken in relianceon a producer/director's recommendation or wheth-er independent sources of information and recom-mendations by recognized supervisors dictated theresult;nor does it appear that the sum of allpersonnel changes allegedly imputable to producer/directors'authority indicates anything more thansporadic or irregularexerciseof supervisory authori-ty for which the Board will not exclude employeesfrom representation in a unit.6Record testimonydidrevealthatproduc-er/directors, acting in the capacity of producer for aparticularprogram, book guests for single-showappearances. Travel and accommodation expenses(1974).SThe evidence indicated that discrepancy reports filedby produc-er/directors had no material effect on personnel within the engineeringdepartment.6Meyer Supermarkets, Inc,142 NLRB 513 (1963). WESTINGHOUSE BROADCASTINGCOMPANY, INC.have been paid for some guests, while others havecontracted to perform at the lowest acceptable rateof compensation, which varies between minimumstandards set by AFTRA contract and a $400maximum imposed by the station's general manager.Although every individual booking made by theseproducers does not require prior authorization bysupervisors if made within strictly defined limits,guestperformances and compensation do, in fact,require and receive independent scrutiny and finalapproval by the program manager and/or generalmanagerbefore they can be initiated as a practice inany program. Furthermore, the record showed that aproducer exceeding his booking authority by proffer-ing unauthorized compensation was liable to repri-mand by the program manager. Under the circum-stances asdescribed, we do not believe the limitedbooking of program guests on a paid or expense-allowance basis equals the supervisory authority tohire within the meaning of the Act.7As noted above, we have recently stated in othercases involving the parties and issues herein that theact of direction andissuanceof stage instructionsdoes notper sereflect the supervisory authority to"responsibly direct" other employees. The directionsgiven by KDKA directors are routine technical oraesthetically motivated commands made pursuant topreconceived production guidelines which have beenapproved by higher authorities; the instructions areindependently executed by technical personnel al-ready acquainted with the production plan who areendowed with skills not generally native to thedirector. In addition, it is apparent that a director isnot the sole employee capable of directing pro-duction crewmembers.The technician crew chiefs,members of the technicians' unit, have more authori-tyovermany aspects of a technician's studiooperations than do producer/directors, and directorswith technical staff problems seek their assistance .8We conclude from the facts in this case thatproducer/directors do not "responsibly direct" tech-nicians, talent,associateproducers, or fellow produc-er/directors.We also reject the Employer's conten-tion that they are fully answerable or responsible forthe performance of these individuals. The evidenceclearly shows that the chief engineer for televisionbears the ultimate responsibility for technicians'performance, while the programming manager and7Thesubsequent decision notto broadcast the taped performance of apaid guest is a programpolicymatter determinedby consultationbetweenthe producer and the executive producer,and the resultant exclusion of theperformance does not indicateany supervisory authorityto dischargeothers.One producer/director testified that he had the paperauthority toremove a guest whose performance was unsatisfactory during an actualtaping session,but he has never done so.8Crew chiefsand technicianswith seniority outearn producer/directors,whose annual salaries range from$12,800 to$15,756. A crew chief with 4329executive producer bear the ultimate responsibilityforprogramming department employee perfor-mance.9 Producer/directors function as employees inan integrated production. process, exercising consid-erable judgment only in respect to their ownresponsibilities and not with respect to the directionof others who are independently capable of fulfillingtheir own assigned tasks.'°Having found that KDKA producer/directors lackany supervisory authority, we must decide whetherthey are managerial employees, as the Employercontends. KDKA producer/directors have been toldthey are members of management by their superiors,although no producer/director testifying believedthistobe so. Furthermore they have limitedinfluenceon the Employer's budget. Produc-er/directors, in conducting business pursuant tospecificprogram assignments, may incur limitedrestaurant or guest travel expenses on behalf of theEmployer, and they must thereafter submit expenserecords to the programming manager for approval.One producer/director even drafted and utilized anemployment contract in booking paid guests whichhe signed as the Employer's agent. He did so withoutprior knowledge or approval from any superior atKDKA. The booking procedure and rate limitationsembodied by the contract, however, were establishedin advance of its creation and were determined byrecognized managerial authorities, the general man-ager, and programming manager. Under the circum-stances,we find no evidence that any produc-er/director has any real or substantial discretion topledge the Employer's credit, absent establishedcontrols and the approval of others. We also findthat, although KDKA producer/directors participatefully in the planning and production of localprograms, as described above, they do so within theparameters set by the Employer's established pro-gram policy, which is determined and effectuated bythe station's general manager, programming manager, and executive producer, all undisputed manageri-alpersonnel. Those individuals have the authorityand independent discretion to approve or reject anypolicy recommendation by a producer/director.Therefore,we conclude that producer/directors donot exercise discretion in policy matters as would ayears' experience earns $17,966 under the unit agreement.9It is reflective of the ultimate responsibility of the executiveproducerthat she has insisted that her name appear in the programcredits for eachlocalproduction for the express purpose of identifying herself as thesupervisor in charge, even though she may not have closely overseen theinstant productionproject.19Accord,Post-NewsweekStations,Capital Area, Inc.,203 NLRB 522(1973). 330DECISIONSOF NATIONALLABOR RELATIONS BOARDtrulymanagerialemployee.llWe conclude thatKDKA producer/directorsare not managerial em-ployees within the meaning of the Act.Associate Producer/DirectorsThe Employer contends that the station's twoassociateproducers are producer/directortrainees,performmany of thesame tasksasproduc-er/directors,and should be excluded from theproposed unit forthe same reasonsgiven forexclusionof producer/-directors. Sincewe haverejected the Employer's contention that produc-er/directors at KDKA aresupervisors or managerialpersonnel,we do so also for associate produc-11SeeEastern Camera and PhotoCorp.,140 NLRB 569 (1963);GeneralDynamics Corporation,Convair Aerospace Division,San Diego Operations,er/directors and shall include them in the unit foundappropriate.Accordingly,we find that the following employeesof the Employer at its television station,KDKA-TV,in Pittsburgh,Pennsylvania,constitute a unit appro-priate for purposes of collective bargaining within themeaning of Section 9(c) of the Act:All staff and freelance producer/directors, andallassociateproducer/directors,excluding allother employees,guards,and supervisors asdefined in the Act.[Directionof Election andExcelsiorfootnoteomitted from publication.]213 NLRB No. 124(1974).